Citation Nr: 0706313	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  06-12 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a left leg and hip 
condition, to include as secondary to the veteran's spinal 
stenosis and spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
November 1954.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine, which 
denied the veteran's claim of service connection for a back, 
left leg and hip condition.

The Board is aware of the veteran's subsequent "claim", 
received in January 2005.  This was characterized by the RO 
as a new claim and developed and adjudicated under the 
regulations found in 38 C.F.R. § 3.156.  However, the veteran 
had timely perfected his appeal on the original claim by 
correspondence received in August 2000.  See 38 C.F.R. 
§ 20.200.  In consideration of the fact that the RO 
bifurcated the veteran's initial claim of service connection, 
separating and then granting the back claim, the Board notes 
that the veteran never received final adjudication of left 
leg and hip components of his claim.  While the veteran 
submitted ambiguous correspondence in January 2002, where he 
indicated that prior rating decisions were not adequate but 
that he would not disagree, he never expressly withdrew his 
appeal.  See 38 C.F.R. § 20.204; See also 38 U.S.C.A. 
§ 7105(d)(4) (West 2002).  This is evidenced by numerous 
communications from the RO, to include issuance of the July 
2002 Supplemental Statement of the Case (SSOC) addressing 
service connection for a left leg and hip condition.  So, the 
veteran filed a claim in September 1998, he perfected his 
timely appeal in August 2000, and his case was not certified 
to the Board of Veteran's appeals for adjudication pursuant 
to 38 C.F.R. § 19.35 until November 2005.  In light of the 
procedural history of this case, the Board finds that this 
appeal springs from the veteran's September 1998 claim and 
the veteran is entitled to a de novo review on that basis.

To support his claims, the veteran testified at a 
videoconference hearing in January 2007 before the 
undersigned Veterans Law Judge of the Board.  During the 
hearing, the veteran submitted additional evidence and waived 
his right to have it initially considered by the RO.  See 
38 C.F.R. §§ 20.800, 20.1304(c) (2006).

During the January 2007 hearing, the veteran's representative 
alleged clear and unmistakable error (CUE) with the RO's 
February 2000 rating decision, for failure to comply with the 
duty to assist under The Veterans Claims Assistance Act 
(VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)].  The claim for CUE has not been developed at 
the RO level and, as with all other claims, an NOD is a 
jurisdictional predicate to CUE claims."  Nacoste v. Brown, 
6 Vet. App. 439, 442 (1994).  Generally also see Ternus v. 
Brown, 6 Vet. App. 370, 376 (1994); Lasovick v. Brown, 6 Vet. 
App. 141, 151-52 (1994).  Therefore, the matter of CUE on the 
February 2000 rating decision, and presumably the issue of 
service connection for a left leg and hip condition, is 
REFFERED to the RO for appropriate adjudication.

The issue of entitlement to service connection for a left hip 
and left leg condition is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA) require VA to notify the veteran of any 
evidence that is necessary to substantiate his claims, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The requirements apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The RO's April 2002, March 2004, and May 2005 
letters to the veteran do not properly advise him of the 
evidence that is necessary to substantiate a rating and 
earlier effective date for his service connection claim.  
Id.; 38 C.F.R. § 3.159 (2006).  In addition, the May 2005 
notification and subsequent rating actions inform the veteran 
of the wrong evidentiary standard for his claim - new and 
material evidence, as opposed to service connection - and 
subsequent evidence also suggests a possible secondary basis 
for service connection.

To prevent any confusion regarding the correct evidentiary 
standard and to ensure compliance with Dingess, supra, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is granted 
for his left leg and hip conditions.  Such notice should also 
include an explanation as to the type of evidence that is 
needed to establish service connection, a disability rating, 
and an effective date for the claim.

With service connection claims, a VA medical examination must 
be provided when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) there is 
insufficient competent medical evidence on file to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i).

The United States Court of Appeals for Veterans Claims 
(Court) has specified that the third prong of the standard 
noted above, which requires that the evidence of record 
indicates that the claimed disability or symptoms "may be" 
associated with the established event, is a "low 
threshold."  McLendon v. Nicholson, 20 Vet. App. at 83.

When the veteran was initially denied service connection in 
February 2000, he was not service connected of any 
conditions.  Since that time, service connection for spinal 
stenosis and spondylolisthesis has been granted.  Medical 
evidence shows that the veteran was treated for some form of 
leg pain during service and he is currently status-post left 
hip replacement.  In addition, correspondence from E.N., 
M.D., received in September 2000 indicates the veteran's hip 
problems are attributable to falls experienced during the 
veteran's military service.  Consequently, the Board 
concludes that a remand is necessary in order to accord the 
veteran a VA examination, which includes a review of the 
claims file for the veteran's pertinent medical and other 
history, to address the nature and etiology of left leg and 
hip claim.  Id.; see also Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.)

With respect to the veteran's examination, the Board observes 
there are numerous medical records relating the veteran's 
service connected spinal problems with left leg and hip 
symptoms.  Under section 3.310(a) of VA regulations, service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  So, in 
addition to other reported required upon examination, an 
opinion should be rendered regarding any extent to which the 
veteran's left leg and hip conditions are aggravated by his 
service connected spinal stenosis or spondylolisthesis at 
L4/5.  The Board notes that the veteran has been granted a 
separate rating of 40 percent based upon neurological aspects 
of his service connected spinal stenosis disability.  As 
such, evaluating the leg and hip conditions on this same 
basis would be a violation of the prohibition against 
pyramiding found at 38 C.F.R. § 4.14.  See also Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).

The veteran has insisted throughout the pendency of his 
appeal that additional service medical records would 
corroborate his contention that he was seen numerous times 
for left leg problems.  In correspondence received in October 
2005, he specifically referred to going to "sick bay" three 
times in August 1954.  While service medical records have 
already been associated with the veteran's claims file, 
additional clinical records may potentially be obtained from 
the National Personnel Records Center (NPRC).  The veteran's 
August 1954 complaint of weakness and throbbing in his left 
leg is the only evidence of record showing a time frame for 
these complaints.  This record was produced at the U.S. Naval 
Air Station at Quonset Point, Rhode Island.  The RO should 
attempt to obtain any contemporaneous clinical (or sick bay) 
records of treatment for any problems in the veteran's left 
lower extremity.

Records in the claims folder show VA outpatient treatment 
through October 2005.  Ongoing medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
letter regarding his claim for service 
connection for a left leg and hip 
condition, to include regulations 
pertaining to secondary service 
connection.  Such letter should also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Contact the NPRC and submit a request 
for any clinical records of treatment for 
a left lower extremity condition at the 
U.S. Naval Air Station at Quonset Point, 
R.I. for the six month period from June to 
November 1954.  Associate any records 
obtained with the claims file.  If no 
evidence is obtained, then include any 
negative responses received.

3.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who treated the veteran for 
any left lower extremity condition since 
October 2005.  After securing the 
necessary release, the RO should obtain 
these records.

4.  The veteran should be accorded a new 
VA medical examination for the purpose of 
ascertaining the etiology of the veteran's 
left leg and hip conditions, and to 
ascertain whether there exists any causal 
relationship between his service-connected 
spinal stenosis and spondylolisthesis, 
including on the basis of aggravation.  
All necessary tests and studies should be 
conducted.

The veteran' claims folder must be made 
available to the examiner for review in 
connection with the examination; the 
examiner must indicate that the claims 
folder was reviewed.

Following examination of the veteran, the 
examiner must address the following 
medical issues:

(a) Is the veteran's left leg and hip 
condition as likely as not (50 percent or 
greater likelihood) causally related to 
his military service?

(b) Is it at least as likely as not (50 
percent or greater likelihood) that the 
veteran's left leg and hip condition is 
causally related to his service-connected 
spinal stenosis and spondylolisthesis?

(c) If no such relationship is determined 
to exist, the examiner must be requested 
to express an opinion as to whether it is 
at least as likely as not that the 
service-connected spine disabilities 
aggravate the left leg and hip condition.  
By aggravation, the Board means a 
permanent increase in the severity of the 
disability which is beyond its natural 
progression.

If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:

(d) The baseline manifestations which are 
due to the effects of the veteran's left 
leg and hip conditions;

(e) The increased manifestations which, in 
the examiners' opinions, are proximately 
due to service-connected spine 
disabilities based on medical 
considerations; and

(f) The medical considerations supporting 
an opinion that increased manifestations 
of left leg and hip conditions are 
proximately due to service-connected spine 
disabilities.

The examiner should attempt to reconcile 
the current opinion(s) with those already 
of record, to the extent possible.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

If the examiner is unable to provide the 
opinion(s) requested by the Board without 
resorting to speculation, it should be so 
stated.

5.  The RO should then re-adjudicate the 
claim for service connection of a left leg 
and hip condition.  If the claim is 
denied, the veteran and his representative 
should be issued a Supplemental Statement 
of the Case, and given an opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



